Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Jonathan Wayne Atkinson, Appellant                    Appeal from the 6th District Court of Lamar
                                                       County, Texas (Tr. Ct. No. 26909). Opinion
 No. 06-18-00083-CR         v.                         delivered by Justice Moseley, Chief Justice
                                                       Morriss and Justice Burgess participating.
 The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Jonathan Wayne Atkinson, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED NOVEMBER 9, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk